Title: Charles Massie to Thomas Jefferson, 19 December 1815
From: Massie, Charles
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle 19 Der 15
          
          I do not recollect makeing any other arangment with Mr Bacon then a complyance with your first which would have been most convenient for me on account of the Casks—However it will be a great pleasure to me, to furnish you with the best Cider that I have got. And will endeavour to deliver it at Mr Leatch,s on friday next. this I may fail to do in consequence of two of my Wagon horses being Verry lame at present. at any rate it will be there in a few days shall be obligd to send it in two tirces which will contain two kinds which will contain more then you first wrote for I must enjoin upon you to return my Casks when empty in the course of next spring or summer to the care of Mr J. Winn. Che—I am Sir with the highest esteem Respectfully Yours &c.
          Charles Massie—
        